SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this "Agreement") is dated as of
________________, 2006, by and between Geocom Resources Inc., a Nevada
corporation (the "Company"), and the Investors identified on the signature pages
attached hereto (each an "Investor" and collectively the "Investors").

WHEREAS, the Company and the Investors are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D ("Regulation D"), as promulgated by the U.S.
Securities and Exchange Commission (the "SEC") under the Securities Act of 1933,
as amended (the "Securities Act"), subject to the terms and conditions set forth
in this Agreement; and

WHEREAS, the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and conditions stated in this
Agreement, in the amounts set forth beneath such Investor's name on the
Investor's signature page, an aggregate of ______________ units in the capital
of the Company (the "Units") at a price of $0.17 per Unit. Each Unit will
consist of one common share in the capital of the Company (each, a “Share”) and
one common share purchase warrant (each, a “Warrant”) subject to adjustment.
Each Warrant shall be non-transferable and shall entitle the holder thereof to
purchase one share of common stock in the capital of the Company (each, a
“Warrant Share”), as presently constituted, for a period of two years commencing
from the Closing (as defined hereafter), at a price per Warrant Share of $0.50;
and

WHEREAS, the Company and the Investors have agreed that the Subscription Amounts
will be held in escrow until the Minimum Amount (as defined below) has been
achieved.

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Investor hereby
agrees as follows:

ARTICLE 1

DEFINITIONS

1.1

Definitions

In addition to the terms defined elsewhere in this Agreement, the following
terms have the meanings indicated in this Section 1.1:

 

(a)

"Affiliate" means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

 

(b)

"B.C. Act" means the Securities Act (British Columbia).

 

(c)

"BCSC" means the British Columbia Securities Commission.

 

(d)

"Clark, Wilson LLP" means the Company's attorneys.

 

CW677510.2

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

 

(e)

"Closing" means the closing of the purchase and sale of the Securities pursuant
to Section 2.2 hereof.

 

(f)

"Closing Date" shall have the meaning ascribed to such term in Section 2.3
hereof.

 

(g)

"Control" means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

(h)

"Escrow Agreement" means the agreement between the Company, each Investor and
Clark, Wilson LLP LLP (the “Escrow Agent”) that all Subscription Amounts shall
be held by the Escrow Agent until the total of Subscription Amounts equals or
exceeds the Minimum Amount.

 

(i)

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

(j)

"GAAP" shall have the meaning ascribed to such term in Section 3.8 hereof.

 

(k)

"Holder" or "Holders" means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

(l)

"Material Adverse Effect" means a material adverse effect on:

 

(i)

the assets, liabilities, results of operations, condition (financial or
otherwise), business or prospects of the Company and its Subsidiaries taken as a
whole; or

 

(ii)

the ability of the Company to issue and sell the Securities contemplated hereby
and to perform its obligations under this Agreement.

 

(m)

"OTCBB" means The National Association of Securities Dealers Inc.'s
over-the-counter bulletin board.

 

(n)

"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

(o)

"Registrable Securities" means all of the Shares and any securities issued or
issuable upon any stock split, dividend or other distribution recapitalization
or similar event with respect to the foregoing.

 

(p)

"Registration Statement" means the registration statement to be filed by the
Company pursuant to Section 7.1 hereof.

 

(q)

"Required Approvals" shall have the meaning ascribed to such term in Section 3.5
hereof.

 

(r)

"SEC Reports" shall have the meaning ascribed to such term in Section 3.8
hereof.

 

(s)

"Securities" means the Units.

 

(t)

"Shares" means all the fully paid and non-assessable common shares in the
capital stock of the Company.

 

CW677510.2

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

 

(u)

"Subscription Amount" means, as to each Investor, the amount to be paid for the
Units hereunder, as set forth beneath such Investor's name on the Investor's
signature page, in United States Dollars and in immediately available funds.

 

(v)

"Subsidiary" means any subsidiary of the Company as set forth in the Company's
SEC Reports.

 

(w)

"Units" means one common Share of the Company and one warrant to purchase one
common Share of the Company.

ARTICLE 2

PURCHASE AND SALE

2.1

Purchase and Sale of the Units

Subject to the Minimum Amount of Subscription Amounts being received by the
Escrow Agent, and subject to the other terms and conditions of this Agreement,
on the Closing Date, each of the Investors shall severally, and not jointly,
purchase, and the Company shall sell and issue to the Investors, the Shares in
the amount set forth beneath such Investor's name on the Investor's signature
page in exchange for the Subscription Amount (reflecting a per Unit purchase
price of $0.17) as specified in Section 2.2 below.

2.2

Closing

 

(a)

Upon the terms and subject to the conditions set forth herein, concurrently with
the execution and delivery of this Agreement by the parties hereto, each
Investor shall deliver to the Company's attorneys, Clark, Wilson LLP, via wire
transfer or a certified check immediately available funds equal to such
Investor's Subscription Amount and shall simultaneously deliver or cause to be
delivered this Agreement to the offices of the Company, duly executed by such
Investor. The following are the wiring instructions for Clark, Wilson LLP:

                

HSBC BANK USA, NEW YORK

ABA:                                   021 001 088
SWIFT CODE:              HKBCCATT
ACCOUNT NO.:           000050881

 

For further credit to:

HSBC BANK CANADA

885 WEST GEORGIA STREET

VANCOUVER, BRITISH COLUMBIA

V6C 3G1 CANADA

ACCOUNT NAME:                                    CLARK, WILSON LLP

U.S. TRUST ACCOUNT NO.:               491689-002

TRANSIT NO.:                                              10020

BANK CODE:                                                16

 

 

CW677510.2

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

PLEASE INSTRUCT THE BANK TO QUOTE THE INVESTOR'S NAME AND THE COMPANY'S FILE NO.
26978/0001 (BIP)

 

(b)

The Company, within three business days after the Closing Date, and after
confirming receipt of this Agreement executed by the Investor and being advised
by Clark, Wilson LLP that Clark, Wilson LLP has received the Subscription Amount
for the Closing, shall deliver to each Investor the following via overnight
delivery service:

 

(i)

a stock certificate for the number of Shares subscribed, registered in the name
of such Investor; and

 

(ii)

this Agreement, duly executed by the Company.

 

(c)

The Company may at any time prior to receipt of such aggregate amount, in its
sole discretion, terminate this offering of the Securities and accept or reject
(in whole or in part) any Investor's subscription then in its receipt. In the
event of such rejection, the Investor's payment (or, in the case of rejection of
a portion of the Investor's subscription, the part of the payment relating to
such rejected portion) will be returned promptly to the Investor, without
interest. Each Investor understands that all payments to Clark, Wilson LLP shall
be deposited in a non-interest bearing escrow account.

2.3

Conditions To Closing

Upon satisfaction or waiver by the party sought to be benefited thereby of the
conditions set forth in this Section 2.3, the Closing shall occur on or before
August 18, 2006, at the offices of the Company or such other date as is
determined by the Company. The date that the Closing actually occurs shall be
known as the "Closing Date."

 

(a)

The Minimum Amount of Subscription Amounts must be received by the Escrow Agent.

 

(b)

All representations and warranties of the other party contained herein shall
remain true and correct as of the Closing Date and all covenants of the other
party shall have been performed if due prior to such date.

 

(c)

There shall have been no Material Adverse Effect with respect to the Company
since the date hereof.

 

(d)

No stop order or suspension of trading shall have been imposed by the OTCBB, the
SEC or any other governmental regulatory body with respect to the public trading
in the Common Stock.

Clark, Wilson LLP is authorized to rely on a representation from an officer or
director of the Company that the conditions have been satisfied, without further
inquiry. Clark, Wilson LLP is further authorized and instructed, subject to the
Minimum Amount being raised by the Company, to deliver that the Investor's
Subscription Amount to the Company at Closing.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby makes the representations and warranties set forth below to
each Investor.

 

 

CW677510.2

 


--------------------------------------------------------------------------------



 

- 5 -

 

 

3.1

Organization, Good Standing and Qualification

Each of the Company and its Subsidiaries is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has all requisite corporate power and authority to carry on
its business as now conducted and to own its properties. Each of the Company and
its Subsidiaries is duly qualified to do business as a foreign corporation and
is in good standing in each jurisdiction in which the conduct of its business or
its ownership or leasing of property makes such qualification or leasing
necessary unless the failure to so qualify has not and could not reasonably be
expected to have a Material Adverse Effect.

3.2

Authorization

The Company has the requisite power and authority and has taken all requisite
action on the part of the Company, its officers, directors and stockholders
necessary for:

 

(a)

the authorization, execution and delivery of this Agreement;

 

(b)

authorization of the performance of all obligations of the Company hereunder or
thereunder; and

 

(c)

the authorization, issuance (or reservation for issuance) and delivery of the
Securities. This Agreement constitutes legal, valid and binding obligations of
the Company, enforceable against the Company in accordance with its terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors' rights generally.

3.3

Capitalization

 

Schedule 3.3 sets forth:

 

(a)

the authorized capital stock of the Company on the date hereof;

 

(b)

the number of shares of capital stock issued and outstanding;

 

(c)

the number of shares of capital stock issuable pursuant to the Company's stock
plans; and

 

(d)

the number of shares of capital stock issuable and reserved for issuance
pursuant to securities (other than the Shares) exercisable for, or convertible
into or exchangeable for any shares of capital stock of the Company.

All of the issued and outstanding shares of the Company's capital stock have
been duly authorized and validly issued and are fully paid, nonassessable and
were issued in full compliance with applicable law and any rights of third
parties. Except as disclosed on Schedule 3.3, no Person is entitled to
pre-emptive or similar statutory or contractual rights with respect to any
securities of the Company. Except as disclosed on Schedule 3.3, there are no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company is or may be
obligated to issue any equity securities of any kind, and except as contemplated
by this Agreement, neither the Company nor any Subsidiary is currently in
negotiations for the issuance of any equity securities of any kind. Except as
disclosed on Schedule 3.3, there are no voting agreements, buy-sell agreements,
options or rights of first purchase agreements or other agreements of any kind
among the Company and any of the security holders of the Company relating to the
securities of the Company held by them. Except as

 

CW677510.2

 


--------------------------------------------------------------------------------



 

- 6 -

 

 

disclosed in Schedule 3.3, the Company has not granted any Person the right to
require the Company to register any securities of the Company under the
Securities Act, whether on a demand basis or in connection with the registration
of securities of the Company for its own account or for the account of any other
Person.

3.4

No Conflicts

The execution, delivery and performance of this Agreement by the Company and the
consummation by the Company of the transactions contemplated thereby do not and
will not:

 

(a)

conflict with or violate any provision of the Company's certificate or articles
of incorporation, bylaws or other organizational or charter documents; or

 

(b)

subject to obtaining the Required Approvals, conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument or other understanding
to which the Company is a party or by which any property or asset of the Company
is bound or affected; or

 

(c)

result, in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company is bound or
affected; except in the case of each of the foregoing clauses, such as could
not, individually or in the aggregate, have or result in a Material Adverse
Effect.

3.5

Filings, Consents and Approvals

To the Company's actual knowledge, the Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement other than:

 

(a)

the filing with the SEC of the Registration Statement; and

 

(b)

the filing of Form D with the SEC and applicable state law filings.

(collectively, the "Required Approvals").

3.6

Issuance of the Securities

The Securities are duly authorized and, when issued and paid for in accordance
with this Agreement will be duly and validly issued, fully paid and
non-assessable, free and clear of all liens. The Company has not, and to the
actual knowledge of the Company, no Affiliate of the Company has sold, offered
for sale or solicited offers to buy or otherwise negotiated in respect of any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Securities in a manner that would
require the registration under the Securities Act of the sale of the Securities
to the Investors.

 

CW677510.2

 


--------------------------------------------------------------------------------



 

- 7 -

 

 

3.7

Use of Proceeds

The proceeds of the sale of the Securities hereunder shall be used by the
Company to continue development of the Iliamna Project, Alaska; the Santa Rosa,
Marcelita and Cucaracha Projects in Chile, the south Chile reconnaissance joint
venture project and additional exploration opportunities as identified and
developed by Company personnel and for working capital.

3.8

SEC Reports; Financial Statements

The Company has filed all reports required to be filed by it under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law to file such material) (the foregoing materials being collectively referred
to herein as the "SEC Reports") on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. The Company has identified and made available
to the Investors a copy of all SEC Reports filed within the 10 days preceding
the date hereof. As of their respective dates, to the actual knowledge of the
Company, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
SEC promulgated thereunder, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. To the Company's actual knowledge, the financial statements of the
Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
("GAAP"), except as may be otherwise specified in such financial statements or
the notes thereto, and fairly present in all material respects the consolidated
financial position of the Company and its Subsidiaries as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments.

3.9

Material Changes

Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in the SEC Reports:

 

(a)

there has been no event, occurrence or development that has had or that could
result in a Material Adverse Effect;

 

(b)

the Company has not incurred any liabilities (contingent or otherwise) other
than:

 

(i)

trade payables and accrued expenses incurred in the ordinary course of business
consistent with past practice; and

 

(ii)

liabilities not required to be reflected in the Company's financial statements
pursuant to GAAP or required to be disclosed in filings made with the SEC;

 

(c)

the Company has not altered its method of accounting or the identity of its
auditors;

 

CW677510.2

 


--------------------------------------------------------------------------------



 

- 8 -

 

 

 

(d)

the Company has not declared or made any dividend or distribution of cash or
other property to its common stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock; and

 

(e)

the Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to the Company's existing stock option or similar
plans.

3.10

Litigation

There is no action, suit, inquiry, notice of violation, proceeding or
investigation pending or, to the actual knowledge of the Company, threatened
against or affecting the Company, any Subsidiary or any of their respective
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an "Action") which:

 

(a)

adversely affects or challenges the legality, validity or enforceability of this
Agreement or the Securities; or

 

(b)

could, if there were an unfavorable decision, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect.

There has not been, and to the actual knowledge of the Company, there is not
pending or contemplated, any investigation by the Commission involving the
Company or any current or former director or officer of the Company. The SEC has
not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company under the Exchange Act or the
Securities Act.

3.11

Compliance

 

The Company:

 

(a)

is not in default under or in violation of (and, to the Company's actual
knowledge, no event has occurred that has not been waived that, with notice or
lapse of time or both, would result in a default by the Company under), nor has
the Company received notice of a claim that it is in default under or that it is
in violation of, any indenture, loan or credit agreement or any other agreement
or instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived);

 

(b)

is not in violation of any order of any court, arbitrator or governmental body;
or

 

(c)

to the Company's actual knowledge, is not in violation of any statute, rule or
regulation of any governmental authority, except in each case as could not,
individually or in the aggregate, have or result in a Material Adverse Effect.

3.12

Labor Relations

No material labor dispute exists or, to the actual knowledge of the Company, is
imminent with respect to any of the employees of the Company.

 

CW677510.2

 


--------------------------------------------------------------------------------



 

- 9 -

 

 

3.13

Regulatory Permits

The Company possesses all certificates, authorizations and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct its businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect ("Material
Permits"), and the Company has not received any notice of proceedings relating
to the revocation or modification of any Material Permit.

3.14

Title To Assets

The Company has good and marketable title in and to all property owned by the
Company and that is material to its business, free and clear of all liens,
except for liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company. Any property and facilities held under lease by the
Company and the Subsidiaries are held under valid, subsisting and enforceable
leases concerning which the Company is in compliance.

3.15

Private Placement

Assuming the accuracy of the representations and warranties of the Investors set
forth in Article IV hereof, the offer, issuance and sale of the Securities to
the Investors as contemplated hereby are exempt from the registration
requirements of the Securities Act.

3.16

Listing Requirements

Certain market makers make a market in the Company's Common Stock for quotation
on the OTCBB. There are no proceedings pending or, to the Company's actual
knowledge, threatened against the Company relating to the continued quotation of
the Company's Common Stock on the OTCBB, and the Company has not received any
notice of, nor to the Company's actual knowledge is there any basis for, the
Common Stock to cease to be quoted on the OTCBB.

3.17

Disclosure

To the actual knowledge of the Company, neither the Company nor any Person
acting on its behalf has provided the Investors or their agents or counsel with
any information that constitutes or might constitute material, non-public
information. The written information relating to the Company, its business, the
Subsidiaries and the transactions contemplated hereby delivered to the Investors
in connection with the transactions contemplated by this Agreement does not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.

3.18

Brokers and Finders

A finder's fee of 8% in cash and 10% in warrants will be payable in connection
with the transactions contemplated in this Agreement.

 

CW677510.2

 


--------------------------------------------------------------------------------



 

- 10 -

 

 

3.19

No General Solicitation

Neither the Company nor any Person acting on its behalf has conducted any
general solicitation or general advertising (as those terms are used in
Regulation D) in connection with the offer or sale of any of the Securities.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

Each Investor hereby, for itself and for no other Investor, represents and
warrants to the Company as follows:

4.1

Organization; Authority

Investor, if not an individual, is an entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization with
the requisite power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder. The purchase by Investor of the Securities hereunder has
been duly authorized by all necessary action on the part of Investor. This
Agreement has been duly executed by Investor, and when delivered by Investor in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of Investor, enforceable against it in accordance with its terms.

4.2

Investment Intent

Investor is acquiring the Securities as principal for its own account for
investment purposes only and not with a view to or for distributing or reselling
such Securities or any part thereof, without prejudice, however, to Investor's
right, subject to the provisions of this Agreement, at all times to sell or
otherwise dispose of all or any part of such Securities pursuant to an effective
registration statement under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws. Nothing contained herein shall be deemed a representation or warranty by
Investor to hold Securities for any period of time. Investor is acquiring the
Securities hereunder in the ordinary course of its business. Investor does not
have any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities.

4.3

Investor Status

At the time Investor was offered the Securities, it was, and at the date hereof
it is, an "accredited investor" as defined in Rule 501(a) under the Securities
Act, and has completed an Accredited Investor Questionnaire in the form attached
herein immediately after the Investor's signature page. Investor has not been
formed solely for the purpose of acquiring the Securities. Investor is not a
registered broker-dealer under Section 15 of the Exchange Act.

4.4

Investment Experience

Investor, either alone or together with its representatives, has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Securities, and has so evaluated the merits and risks of such investment.
Investor recognizes that investment in the Securities involves substantial
risks, including loss of the entire amount of such investment, and Investor is
able to bear the economic risk of investment in the Securities and to afford a
complete loss of such investment.

 

CW677510.2

 


--------------------------------------------------------------------------------



 

- 11 -

 

 

4.5

General Solicitation

Investor is not purchasing the Securities as a result of any advertisement,
article, notice or other communication regarding the Securities published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement.

4.6

Short Sales

From the date of this Agreement until the filing of the Registration Statement,
Investor represents and warrants that it shall not engage in short sales of the
Company's Common Stock, as that term is defined in applicable SEC rules.

4.7

Disclosure of Information

Investor has received, read, carefully considered, and fully understands this
Agreement, the SEC Reports and all documents related to the Company and its
operations required by and furnished to such Investor. In making its decision to
invest in the Securities, Investor has relied upon the independent
investigations made by Investor and by Investor's own professional advisors.
Investor and its advisors, if any, have been given the opportunity to obtain
information and to examine this Agreement and certain other information
regarding the Company and to ask questions of, and to receive answers from the
Company or any Person acting on the Company's behalf concerning the Securities,
the Company, and terms and conditions of this investment, and to obtain any
additional information to verify the accuracy of any information previously
furnished. All such questions have been answered to Investor's full
satisfaction.

4.8

Irrevocability of Subscription

Investor agrees that the Investor's subscription shall be irrevocable by
Investor, that, except as required by applicable law, and that Investor shall
not be entitled to cancel, terminate or revoke this Agreement or any of
Investor's obligations hereunder.

4.9

Restricted Securities

 

Investor understands that:

 

(a)

the Securities have not been registered under the Securities Act because of
their issuance in a transaction exempt from the registration requirements of the
Securities Act;

 

(b)

the Securities must be held by Investor indefinitely (without limiting the
Company's obligation hereunder to file the Registration Statement) unless a
subsequent disposition thereof is registered under the Securities Act or is
exempt from such registration; and

 

(c)

the Securities will bear the legends to such effect set forth in Section 5.1(b)
hereof.

4.10

British Columbia Resale Restrictions

 

(a)

The Investor acknowledges that the Shares are subject to resale restrictions in
British Columbia and may not be traded in British Columbia except as permitted
by the B.C. Act and the rules made thereunder.

 

CW677510.2

 


--------------------------------------------------------------------------------



 

- 12 -

 

 

 

(b)

Pursuant to Multilateral Instrument 45-102, as adopted by the BCSC, a subsequent
trade in the Shares will be a distribution subject to the prospectus and
registration requirements of applicable Canadian securities legislation
(including the B.C. Act) unless certain conditions are met, which conditions
include a hold period (the "Canadian Hold Period") that shall have elapsed from
the date on which the Securities were issued to the Subscriber and, during the
currency of the Canadian Hold Period, any certificate representing the Shares is
to be imprinted with a restrictive legend (the "Canadian Legend").

 

(c)

By executing and delivering this Agreement, the Investor will have directed the
Company not to include the Canadian Legend on any certificates representing the
Shares to be issued to the Investor.

 

(d)

As a consequence, the Investor will not be able to rely on the resale provisions
of Multilateral Instrument 45-102, and any subsequent trade in the Shares during
or after the Canadian Hold Period will be a distribution subject to the
prospectus and registration requirements of Canadian securities legislation, to
the extent that the trade is at that time subject to any such Canadian
securities legislation.

4.11

Confidentiality and non-use of Confidential information

The Company may provide or may have provided to the Investor confidential
information for the purpose of the Investor evaluating its potential investment
in the Company. “Confidential information” includes all information about the
Company that has not been disclosed to the public by the Company, including but
not limited to a potential acquisition of properties by the Company. The
Investor agrees that it will not use the confidential information for any
purpose except its analysis of the investment decision regarding the Company;
that it will not disclose the confidential information to any party except those
professional advisors who are assisting the Investor with its investment
decision after warning the professional advisors of the confidentiality of such
information; and will not trade in the securities of the Company while in
possession of confidential information for so long as the confidential
information has not been disclosed to the public. The Investor agrees to sign
any confidentiality agreement as may be presented regarding the disclosure of
confidential information, but the presence or absence of such further agreement
will not detract from the duties of the Investor as set out in this clause.

ARTICLE 5

COVENANTS AND AGREEMENTS

5.1

Transfer Restrictions

 

(a)

The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities, other than
pursuant to an effective registration statement or a transfer to the Company or
to an Affiliate of an Investor, the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion to
be reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of any transfer, Investor shall have notified the Company of
concerning the proposed disposition, and any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
an Investor under this Agreement.

 

CW677510.2

 


--------------------------------------------------------------------------------



 

- 13 -

 

 

 

(b)

Investor agrees to the imprinting of the following legend on any certificate
evidencing the Securities:

"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE
AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF THE
SECURITIES TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE
WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS."

 

(c)

An Investor may from time to time pledge pursuant to a bona fide margin account
or grant a security interest in some or all of the Securities, provided the
pledge or secured party is an accredited investor and, if required under the
terms of such transaction, such Investor may transfer possession of the pledged
or secured Securities to the pledgees or secured parties. Notice of such pledge
or transfer shall be given to the Company, but such pledge or transfer will not
be subject to approval or consent of the Company and no legal opinion of legal
counsel to the pledgee, secured party or pledgor shall be required in connection
with the pledge, but the legend set forth in Section 5.1(b) hereof shall remain
on the pledged Securities, and such legal opinion may be required in connection
with a foreclosure by the pledgee or secured party or a subsequent transfer
following default by the Investor.

5.2

Integration

The Company shall not, and shall use commercially reasonable efforts to ensure
that no Affiliate of the Company shall, sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that will be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Investors.

5.3

Listing of Shares

If the Company applies to have its Common Stock or other securities traded on
any other principal stock exchange or market, it shall include in such
application the Shares and will take such other action as is necessary to cause
such Common Stock to be so listed. The Company will use commercially reasonable
efforts to comply in all respects with the Company's reporting, filing and other
obligations under the bylaws or rules of such market or exchange, as applicable.

5.4

Press Release and 8-K

On or promptly following the Closing Date, the Company shall issue a press
release reasonably acceptable to the Investors disclosing the material terms of
the transactions contemplated hereby and file a Current Report on Form 8-K
disclosing the transactions contemplated hereby and including this Agreement as
exhibits to such Form 8-K. In addition, the Company will make such other filings
and notices in the manner and time required by the SEC.

 

CW677510.2

 


--------------------------------------------------------------------------------



 

- 14 -

 

 

5.5

No Material Non-Public Information

The Company covenants and agrees that neither it nor any other Person acting on
its behalf will provide any Investor or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Investor shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that each Investor shall be relying on the foregoing
representations in effecting transactions in the Securities of the Company.

ARTICLE 6

INDEMNIFICATION

6.1

Indemnification

Each party (the "Indemnifying Party") will indemnify, defend and hold the other
parties and their directors, officers, shareholders, partners, employees and
agents (each, an "Indemnified Party") harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys' fees and costs of investigation that any such Indemnified Party may
suffer or incur as a result of or relating to any breach of any of the
representations, warranties, covenants or agreements made by the Indemnifying
Party in this Agreement.

6.2

Conduct of Indemnification Proceedings

If any action shall be brought against any Indemnified Party in respect of which
indemnity may be sought pursuant to this Agreement, such Indemnified Party shall
promptly notify the Indemnifying Party in writing, and the Indemnifying Party
shall have the right to assume the defense thereof with counsel of its own
choosing. Any Indemnified Party shall have the right to employ separate counsel
in any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party
except to the extent that:

 

(a)

the employment thereof has been specifically authorized by the Indemnifying
Party in writing;

 

(b)

the Indemnifying Party has failed after a reasonable period of time to assume
such defense and to employ counsel; or

 

(c)

in such action there is, in the reasonable opinion of such separate counsel, a
material conflict on any material issue between the position of the Indemnifying
Party and the position of such Indemnified Party.

 

The Indemnifying Party will not be liable to any Indemnified Party under this
Agreement:

 

(d)

for any settlement by an Indemnified Party effected without the Indemnifying
Party's prior written consent, which shall not be unreasonably withheld or
delayed; or

 

(e)

to the extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Indemnified Party's breach of any of its representations,
warranties, covenants or agreements in this Agreement.

 

CW677510.2

 


--------------------------------------------------------------------------------



 

- 15 -

 

 

ARTICLE 7

REGISTRATION RIGHTS

7.1

Registration Statement

On or before 45 days after the Closing Date, the Company shall prepare and file
with the SEC a Registration Statement (the "Registration Statement") covering
the resale of the Registrable Securities for an offering to be made on a
continuous basis pursuant to Rule 415 under the Securities Act. The Registration
Statement shall be on Form SB-2 (unless the Company reasonably determines that
it is not then eligible to register for resale the Registrable Securities on
Form SB-2, in which case such registration shall be on another appropriate form
in accordance herewith). Subject to the terms of this Agreement, the Company
shall use its best efforts to cause the Registration Statement to be declared
effective under the Securities Act within 135 days of the Closing Date. In the
event that either deadline is delayed, the Company will pay the Investors
liquidated damages of 1.5% of each Investor's proceeds for each 30 days of delay
until one year from Closing..

7.2

Participation by Investors

The Investors or Holders shall furnish to the Company such information regarding
the Investors' offerings of Registrable Securities and the proposed manner of
distribution thereof as the Company may reasonably request and as shall be
required in connection with the Registration Statement and any related
prospectus, or any amendment thereof or supplement thereto. The Company will
give each Investor, Holder and any underwriter, and their respective counsel and
accountants (at the Investor's, Holder's or underwriter's sole expense), a
reasonable opportunity to review, comment upon and participate in the
preparation of the Registration Statement, each prospectus included therein or
filed with the SEC, and each amendment thereof or supplement thereto. The
Company will also allow each Investor or Holder reasonable access to the
Company's books and records and such opportunities to discuss the business of
the Company with its officers, counsel and accountants, as shall be reasonably
necessary in order to conduct a reasonable and diligent investigation in within
the meaning of the Securities Act.

7.3

Amendments and Supplements

The Company shall prepare and file with the SEC such amendments and supplements,
including post-effective amendments, to the Registration Statement and the
prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective as to the applicable Registrable
Securities for the period of time set forth in Section 7.1 hereof. The Company
shall respond as promptly as reasonably practicable to any comments received
from the SEC with respect to the Registration Statement, the prospectus or any
amendment thereof or supplement thereto, and as promptly as reasonably
practicable provide the Holders true and complete copies of all correspondence
from and to the SEC relating to the Registration Statement. To the extent within
the control of the Company, the Company shall comply in all material respects
with the provisions of the Securities Act and the Exchange Act with respect to
the disposition of all Registrable Securities covered by the Registration
Statement during the applicable period in accordance (subject to the terms of
this Agreement) with the intended methods of disposition by the Holders set
forth in the Registration Statement or the prospectus, as amended or
supplemented.

7.4

Documents to Holders

The Company will, at the expense of the Company, furnish to the Purchaser such
number of copies of the Registration Statement, prospectuses, amendments,
supplements and other documents

 

CW677510.2

 


--------------------------------------------------------------------------------



 

- 16 -

 

 

incident to any registration or qualification of the Registrable Securities as a
Holder may from time to time reasonably request.

7.5

Registration Expenses

The Company will bear all costs and expenses related to the Registration
Statement, other than the expenses incurred by the Holders for brokers' or
underwriters' commissions and discounts or legal fees incurred by the Holders.

7.6

Indemnification by Company

The Company agrees to indemnify, defend and hold harmless, to the extent
permitted by law, each Investor and its officers, directors, stockholders,
employees, agents and representatives, and any other person deemed to control
the Investor within the meaning of the Securities Act against all losses,
claims, damages, liabilities and expenses caused by:

 

(a)

any violation or alleged violation by the Company of the Securities Act, the
Exchange Act or any other federal or state securities law, rule or regulation
applicable to the Company; or

 

(b)

any untrue statement of material fact contained in the Registration Statement,
the prospectus or any amendment thereof or supplement thereto or any omission of
a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as the same are caused by or
contained in any information furnished in writing to the Company by such
Investor expressly for use therein or by such Investor's failure to deliver
information reasonably requested by the Company for preparation of the
Registration Statement, the prospectus or any amendments or supplements thereto.

7.7

Indemnification by Investors

If any Investor is participating in the Registration Statement, such Investor
will furnish to the Company in writing such information as the Company
reasonably requests for use in connection with the Registration Statement,
prospectus or any amendments or supplements thereto, to the extent permitted by
law, such Investor will indemnify, defend and hold harmless the Company, its
directors, officers, stockholders, employees, agents and representatives, and
any other person deemed to control the Company against any losses, claims,
damages, liabilities and expenses resulting from any untrue statement or
material fact contained in the Registration Statement, prospectus or any
amendment thereof or supplement thereto or any omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent the same are caused by or contained in any
information furnished in writing to the Company by such Investor expressly for
use therein or by such Investor's failure to deliver information reasonably
requested by the Company for preparation of the Registration Statement, the
prospectus or any amendments or supplements thereto.

7.8

Indemnification Procedures

The application of the indemnities set forth in Sections 7.6 and 7.7 hereof
shall be in accordance with the procedures set forth in Section 6.2 hereof.

 

CW677510.2

 


--------------------------------------------------------------------------------



 

- 17 -

 

 

ARTICLE 8

MISCELLANEOUS

8.1

Fees And Expenses

Except as expressly set forth in this Agreement to the contrary, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all transfer agent fees, stamp taxes and other taxes and
duties levied in connection with the issuance of any Securities.

8.2

Entire Agreement

This Agreement and the exhibits and schedules thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents.

8.3

Notices

Any and all notices or other communications or deliveries required or permitted
to be provided hereunder shall be in writing and shall be deemed given and
effective on the earliest of:

 

(a)

the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified herein;

 

(b)

three business days following the date of mailing, if sent by U.S. mail prepaid
or a nationally recognized overnight courier service; or

 

(c)

upon actual receipt by the party to whom such notice is required to be given.

The addresses for such notices and communications are those set forth on the
signature pages hereof, or such other address as may be designated in writing
hereafter.

8.4

Amendments; Waivers

No provision of this Agreement may be waived or amended except in a written
instrument signed, in the case of an amendment, by the Company and each of the
Investors or, in the case of a waiver, by the party against whom enforcement of
any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

8.5

Construction

The headings herein are for convenience only, do not constitute a part of this
Agreement and shall not be deemed to limit or affect any of the provisions
hereof. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

 

CW677510.2

 


--------------------------------------------------------------------------------



 

- 18 -

 

 

8.6

Successors And Assigns

This Agreement shall be binding upon and inure to the benefit of the parties and
their successors and permitted assigns. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Investors. Any Investor may assign its rights under this
Agreement to any Person to whom such Investor assigns or transfers any
Securities in accordance with the provisions of this Agreement.

8.7

No Third-Party Beneficiaries

This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person, except as otherwise
set forth in the indemnities under Sections 6.1, 7.6 and 7.7 hereof.

8.8

Governing Law; Attorneys' Fees

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Nevada, without regard to
the principles of conflicts of law thereof. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. If either party shall commence
an action or proceeding to enforce any provisions of this Agreement, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its court costs and reasonable attorneys' fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

8.9

Execution

This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

8.10

Severability

If any provision of this Agreement is held to be invalid or unenforceable in any
respect, the validity and enforceability of the remaining terms and provisions
of this Agreement shall not in any way be affected or impaired thereby and the
parties will attempt to agree upon a valid and enforceable provision that is a
reasonable substitute therefor, and upon so agreeing, shall incorporate such
substitute provision in this Agreement.

8.11

Replacement of Securities

If any certificate or instrument evidencing any Securities is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation

 

CW677510.2

 


--------------------------------------------------------------------------------



 

- 19 -

 

 

thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for any new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

8.12

Independent Nature of Investors' Obligations

The obligations of each Investor under this Agreement are several and not joint
with the obligations of any other Investor, and no Investor shall be responsible
in any way for the performance of the obligations of any other Investor under
any Transaction Document. Nothing contained herein, and no action taken by any
Investor pursuant thereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated herein.

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to duly executed by their respective authorized signatories as of the
date first indicated above.

GEOCOM RESOURCES INC.

 

By:

                                                                   

 

Name: John E. Hiner

 

 

Title:

President

 

ADDRESS FOR NOTICE:

413, 114 West Magnolia Street

Bellingham, WA 98225

 

Attention:

John Hiner, President

 

Tel:

(360) 392-2898

 

 

Fax:

(360) 733-3941

 

 

 

CW677510.2

 


--------------------------------------------------------------------------------



 

- 20 -

 

 

INVESTOR'S SIGNATURE PAGE

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Investor Name:

 

 

 

Signature:

 

 

 

Name of Signatory:

 

 

 

Title of Signatory:

 

 

 

 

Subscription Amount: (U.S.$)

$

 

for

 

Units

 

 

Address for Notice:

 

 

 

 

 

Fax Number:

 

 

 

Telephone Number:

 

 

 

E-Mail Address:

 

 

 

With a copy to:
(which shall not constitute notice)

 

 

 

 

 

 

 

CW677510.2

 


--------------------------------------------------------------------------------



 

 

ACCREDITED INVESTOR QUESTIONNAIRE

The undersigned Investor, in connection with the acquisition of securities of
GEOCOM RESOURCES INC. (the "Company"), hereby makes the following
representations and warranties:

The Investor understands that the offer and sale of the Company's are not being
registered under the Securities Act of 1933, as amended (the "Act") or qualified
under state securities laws, in reliance upon exemptions from such registration
and qualification requirements for transactions not involving any public
offering. Information supplied through this Questionnaire will be used to ensure
compliance with the requirements of such exemptions.

The undersigned Investor represents and warrants to the Company that:

 

(a)

The information contained herein is complete and accurate and may be relied upon
by the Company; and

 

(b)

Investor will notify the Company immediately of any material change in any of
such information occurring prior to the acceptance or rejection of the
Investor's subscription for securities of the Company.

ALL INFORMATION WILL BE TREATED CONFIDENTIALLY

The Investor represents and warrants that the Investor falls within the category
(or categories) marked. PLEASE INDICATE EACH CATEGORY OF ACCREDITED INVESTOR
THAT YOU SATISFY, BY PLACING AN "X" ON THE APPROPRIATE LINE BELOW.

_____

Category 1.

A bank, as defined in Section 3(a)(2) of the Act, whether acting in its
individual or fiduciary capacity; or

 

_____

Category 2.

A savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Act, whether acting in its individual or fiduciary capacity;
or

 

_____

Category 3.

A broker or dealer registered pursuant to Section 15 of he Securities Exchange
Act of 1934; or

 

_____

Category 4.

An insurance company as defined in Section 2(13) of the Act; or

 

_____

Category 5.

An investment company registered under the Investment Company Act of 1940; or

 

_____

Category 6.

A business development company as defined in Section 2(a) (48) of the Investment
Company Act of 1940; or

 

 

 

CW677510.2

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

 

_____

Category 7.

A small business investment company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; or

 

_____

Category 8.

A plan established and maintained by a state, its political subdivision or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, with assets in excess of US$5,000,000;

 

_____

Category 9.

An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 in which the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company or registered investment
advisor, or an employee benefit plan with total assets in excess of US$5,000,000
or, if a self-directed plan, the investment decisions are made solely by persons
who are accredited investors; or

 

_____

Category 10.

A private business development company as defined in Section 202(a)(22) of the
Investment Advisors Act of 1940; or

 

_____

Category 11.

An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, a Massachusetts or similar business trust, or a partnership, nor
formed for the specific purpose of acquiring the Shares, with total assets in
excess of US$5,000,000; or

 

_____

Category 12.

A director, executive officer or general partner of the Company; or

 

_____

Category 13.

A natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of this purchase exceeds US$1,000,000; or

 

 

 

CW677510.2

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

 

_____

Category 14.

A natural person who had an individual income in excess of US$200,000 in each of
the two most recent years or joint income with that person's spouse in excess of
US$300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year; or

 

_____

Category 15.

A trust, with total assets in excess of US$5,000,000 not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
sophisticated person as described in SEC Rule 506(b)(2)(ii); or

 

_____

Category 16.

An entity in which all of the equity owners are accredited investors.

 

 

Date:

 

 

 

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

(Print Name)

 

 

CW677510.2

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 3.3

The following is Schedule 3.3 to the Securities Purchase Agreement (the
“Agreement”) dated as of _________, 2006 between Geocom Resources Inc.
(“Geocom”) and certain Investors. The disclosures set out in this Schedule shall
qualify sections of the Agreement where it is reasonably apparent that such
information qualifies the representations and warranties of Geocom under the
Agreement

1.

Authorized Capital Stock

Geocom’s Certificate of Incorporation authorizes the issuance of 100,000,000
shares of common stock.

2.

Capital Stock Issued and Outstanding

As of July 14, 2006 the issued and outstanding is 22,257,318 shares of common
stock.

3.            CONVERTIBLE SECURITIES AND SHARES RESERVED FOR ISSUANCE

 

(a)

Stock Options

1,700,000 shares of common stock of Geocom are reserved for issuance pursuant to
Geocom’s 2003 Stock Option Plan:

1,445,000 shares of common stock of Geocom are issuable upon the exercise of
outstanding stock options pursuant to the 2003 Stock Option Plan.

 

(b)

Share Purchase Warrants

2,130,357 shares of common stock of Geocom are reserved for issuance and
issuable upon the exercise of outstanding share purchase warrants issued in
connection with private placements that closed in October 2004.

 

CW677510.2

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

EXHIBIT A

 

WARRANT EXERCISE FORM

TO:

Geocom Resources, Inc.

413-114 West Magnolia Street

Bellingham, WA 98225

The undersigned Holder of the within Warrants hereby subscribes for
___________________ common shares (the “Shares”) of Geocom Resources, Inc. (the
“Company) pursuant to the within Warrants at US$0.50 per Share on the terms
specified in the said Warrants as amended. This subscription is accompanied by a
certified cheque or bank draft payable to or to the order of the Company for the
whole amount of the purchase price of the Shares.

The undersigned hereby directs that the Shares be registered as follows:

 

NAME(S) IN FULL

 

ADDRESS(ES)

 

NUMBER OF SHARES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

 

 

(Please print full name in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss is applicable).

DATED this _____ day of ______________________, 200___.

In the presence of:

                                          
                                               

 

Signature of Witness

Signature of Warrant Holder

Please print below your name and address in full.

Name (Mr./Mrs./Miss)                                            
                                          
                                               

Address                                                                     
                                          
                                               

                                          
                                          
                                               

INSTRUCTIONS FOR SUBSCRIPTION

The signature to the subscription must correspond in every particular with the
name written upon the face of the Warrant without alteration or enlargement or
any change whatever. If there is more than one subscriber, all must sign.

In the case of persons signing by agent or attorney or by personal
representative(s), the authority of such agent, attorney or representative(s) to
sign must be proven to the satisfaction of the Company.

If the Warrant certificate and the form of subscription are being forwarded by
mail, registered mail must be employed.

 

CW677510.2

 

 

 